DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 are pending in the application.
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Claim 1 recites the following species of the compound of formula (G):
 
    PNG
    media_image1.png
    109
    162
    media_image1.png
    Greyscale

A, W, R1, R2, R3

Applicant has multiple alternatives for the compound of formula (G). The compounds of formula (G) have varying structures based on the substituents elected for variables A, W, R1, R2, and R3.  A compound wherein A is CR6R7, wherein R6 and R7 are hydrogen is structurally different from a compound wherein A is CR6R7, wherein R6 and R7 together with the carbon atom to which they are attached, form a 3 – 6-membered carbocyclic or heterocyclic ring. Based on the structural differences, the compounds of formula (G), wherein A is CR6R7, wherein R6 and R7 are hydrogen would have different properties, modes of action and activity than compounds of formula (G) wherein A is CR6R7, wherein R6 and R7 together with the carbon atom to which they are attached, form a 3 – 6-membered carbocyclic or heterocyclic ring.
A compound wherein W is O is structurally different from a compound wherein W is S. Based on the structural differences, the compounds of formula (G) wherein W is O would have different properties, modes of action and activity than compounds of formula (G) wherein W is S.
 Likewise, a compound of formula (G) wherein R1 is hydrogen is structurally different from a compound wherein R1 is (C1-C4)-alkylsulphoxy. Based on the structural 1 is hydrogen would have different properties, modes of action and activity than compounds of formula (G) wherein R1 is (C1-C4)-alkylsulphoxy.

Applicant is required, in reply to this action, to elect a single species, a single compound, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 9-13.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Pursuant to PCT Rule 13.2 and PCT Administrative Instructions, Annex B, Part 1 (f)(l)(B)(2), not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds and the species are not art recognized equivalents.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be 
The election of a species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is reminded that in order for the restriction requirement to be complete an election of a single species from the following species: a single compound of formula (G), such as, a compound of formula (I), wherein W = O, R2 = H, R3 = H, y = 1, A = CH2, and R1 is cPr, compound I-1 from Table 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616